Detailed Action 
1. 	This office action is in response to the communicated dated 09 September 2021 concerning application number 16/472,214 effectively filed on 21 June 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 09 September 2021 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 16-17, 23, and 26-31 are pending, of which claims 16, 23, and 27-29 have been amended; claims 1-15, 18-22, 24-25 have been canceled, and claims 16-17, 23, and 26-31 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments, referred to herein as “the Arguments”, have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Examiner’s Amendment 
6. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the Specification, on lines 1-5 of page 20, please amend the specification as indicated below, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
	Intrinsic semiconductor material typically consist of an element from group IV A of the Mendeleev’s periodic table, such as Silicon (Si) or Germanium (Ge), or a mixed composition of elements from groups III and V of the Mendeleev’s periodic table, such as AlSb, AlN, GaP, GaN, InP, InN, etc., or etc. 

Allowable Subject Matter
7. 	Claims 16-17, 23, and 26-31 are allowed. 
8. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests wherein a method treating a neurological disease 
	Bourke, Jr. (US 2014/0323946 A1) teaches a method for treating a neurological disorder thereof in a subject ([0366, 0370]), wherein the method comprises I) administering a nanoparticle to the subject ([0337, 0390, 0392]) and the nanoparticle material being a semiconductor material (phosphor nanoparticles with semiconductor materials [0289-0290]). 
	Bourke, Jr.’s treatment for neurological diseases requires photoactivatable nanoparticles such as phosphor particles or biocompatible fluorescing metal nanoparticles ([0366-0367, 0373-0374]). Furthermore, Bourke, Jr.’s photoactivatable nanoparticles utilizes light and not an electric field to treat neurological diseases ([0338-0339]). Although Bourke, Jr. teaches the use of an electric field, this is only used for assembling the nanoparticles but is not used for therapeutic treatment ([0145-0146]).
	Sokium (US 2013/0261683 A1) teaches a therapeutic step for exposing the nanoparticle to an electric field ([abstract, 0001, 0038]). Specifically, the nanoparticle is exposed to the electric field to treat neoplasia, cancerous cells, or to treat infections ([0040, 0325]). However, Sokium has no direct teachings for exposing a nanoparticle to an electric field to treat a neurological disorder or to rescue a subject’s abnormal neuronal network oscillatory behavior. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792